Exhibit 10.8

 

 

SECOND AMENDMENT (2016-2) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2016 (the "Plan"), the
Plan is hereby amended as follows, effective September 1, 2016:  

 



1.A new Section 7.20 is added to read as follows:

 

7.20    Special 2016 Window.  

 

a.  Each Participant: (i) who has terminated employment on or before July 31,
2016 with a vested interest in his Accrued Benefit; (ii) who is not actively
employed by the Employer on December 1, 2016; (iii) whose Accrued Benefit,
expressed as a lump sum amount as of December 1, 2016, does not exceed $18,000;
and (iv)  whose Benefit Starting Date will not have occurred prior to December
1, 2016 (an “Eligible Window Participant”)  shall be entitled to elect as a form
of benefit, during the Special 2016 Window Election Period,  an immediate 100%
lump sum payment, as provided in this Section 7.20.

 

b.  The “Special 2016 Window Election Period” is defined to be a period
commencing on October 1, 2016 and ending on November 15, 2016.   If an election
is not made prior to the expiration of the Special 2016 Window Election Period,
or subsection (g) hereof does not automatically apply, any rights under the
Special 2016 Window shall terminate, and the timing and form of payment of
benefits shall be governed by the terms of the Plan without regard to the
Special 2016 Window; provided however that if an election is made on or prior to
November 15, 2016 but there are procedural defects with respect thereto, the
Plan Administrator in its discretion may extend the Special 2016 Window Election
Period until November 30, 2016 to allow the Participant to correct any such
defects.

 





--------------------------------------------------------------------------------

 



c.  An Eligible Window Participant who will have reached Early Retirement Age
under the applicable Exhibit on or before December 1, 2016 will be entitled to
elect, solely in the Special 2016 Window Election Period, among (i) all of the
forms of benefit available to such Participant under the Plan, and (ii) an
immediate 100% lump sum payment pursuant to the Special 2016 Window, in all
cases with a Benefit Starting Date of  December 1, 2016.  

 

d.  An Eligible Window Participant who will not have reached Early Retirement
Age under the applicable Exhibit on or before December 1, 2016 will be entitled
to elect, solely in the Special 2016 Window Election Period,  between (i) the
automatic form of benefit available to such Participant under Section 7.3 and
the applicable Exhibit (provided that if such automatic form is a Qualified
Joint and Survivor Annuity it shall be deemed to include the choice of a 75%
survivor annuity for the Spouse) and (ii) an immediate 100% lump sum payment
pursuant to the Special 2016 Window, in both cases with a Benefit Starting Date
of December 1, 2016.  

 

e.  The Special 2016 Window shall also be offered to a Spouse of a Participant
who is deceased if: (i) such Spouse’s Benefit Starting Date will not have
occurred prior to December 1, 2016; and (ii) such Spouse’s Accrued Benefit,
expressed as a lump sum amount as of December 1, 2016, does not exceed
$18,000.  Such Spouse shall be entitled to elect between (i) the annuity
otherwise available under the Plan and (ii) an immediate 100% lump sum payment
pursuant to the Special 2016 Window, in both cases with a Benefit Starting Date
of December 1, 2016.

 

f.  The Special 2016 Window shall also be offered to an Alternate Payee with
respect to a Participant if (i) the Participant with respect to such Alternate
Payee is an Eligible Window Participant; (ii)  such Alternate Payee’s Accrued
Benefit, expressed as a lump sum amount as of December 1, 2016, does not exceed
$18,000; (iii) the Qualified Domestic Relations Order does not otherwise
restrict such treatment; and (iv) such Alternate Payee’s Benefit Starting Date
will not have occurred prior to December 1, 2016.  Such Alternate Payee shall be
entitled to elect between (i) the benefit form or forms otherwise available
under the Qualified Domestic Relations Order and (ii) an immediate 100% lump sum
payment pursuant to the Special 2016 Window, in both cases with a Benefit
 Starting Date of December 1, 2016.



2

 

 

--------------------------------------------------------------------------------

 



g.  Notwithstanding the provisions of  paragraphs (c),  (d),  (e) and (f), in
the event the present value of the lump sum amount does not exceed $5,000,
payment thereof shall be made in an immediate lump sum payment, without any
election by the Participant, Spouse or Alternate Payee, as the case may be, in
accordance with Section 7.5(a) hereof (and in the case of the Pension Plan for
Hourly Employees of the Sidney Division, Exhibit H, in accordance with Section
7.5(a) hereof notwithstanding its general inapplicability).

 

h.   The immediate 100% lump sum payment pursuant to the Special 2016 Window
shall be the Actuarial Equivalent of the Accrued Benefit at Normal Retirement
Date, except that for the Pension Plan for Hourly Employees of the Sidney
Division, Exhibit H, the Actuarial Equivalent of the Accrued Benefit at the
later of age 62 or current age shall be used.   With respect to benefits payable
at a time when they would not be otherwise payable under the Plan, the section
417(e) assumptions referenced in the definition of “Actuarial Equivalent” shall
be used for any period prior to the earliest date on which an amount would be
otherwise payable.

 

 

2.A new Section 16.11A is added to read as follows:

 

16.11A  “Benefit Starting Date” - shall be the Annuity Starting Date.

 

3.A new Section 16.25A is added to read as follows:

 

16.25A  “Eligible Window Participant” - shall be as defined in Section 7.20.

 

 

 

4.New Sections 16.66A and 16.66B are added to read as follows:

 

16.66A  “Special 2016 Window” - means the special distribution election offered
to certain terminated vested Participants,  certain Spouses of deceased
Participants and certain

3

 

 

--------------------------------------------------------------------------------

 



Alternate Payees with respect to terminated vested Participants, all in
accordance with Section 7.20 hereof.

 

16.66B  “Special 2016 Window Election Period” shall be as defined in Section
7.20.

 

 

 

 

AMPHENOL CORPORATION



 

DATED: October 1, 2016

BY:

/s/ David Silverman

David Silverman



 

Its:  Vice President Human Resources

 

4

 

 

--------------------------------------------------------------------------------